Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed December 2, 2020. Claim 20 has been cancelled. Claim 21 is newly added. Claims 1-19 and 21 are now pending in this application.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 2, 2020, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (US 2019/0089731 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 7,548,956 B1), in view of Park et al. (US 2019/0089731 A1).

With respect claim 1, Aoki discloses a computer implemented method comprising;
accessing a member profile representing a user in an on-line connection network system (Abstract, account of user);
calculating, that takes information stored in the member profile as input, a first score indicating consistency of the information stored in the member profile (Col. 9, lines 20-24, 35-40, and Col. 13, lines 5-10, assigning a score to length of time user has maintained account);
comparing the first score to a threshold value and, based on a result of the comparing, that takes information about connections of the member profile in the on-line connection network system as input and produces a second score (Col. 11, lines 4-55, Col. 12, lines 60-67, and Col. 13, lines 5-10, assigning a score to a count based on whether the account appears in a contact list of a recipient and messages were sent to the recipient in the post);

using at least one processor, based on the third score, associating the member profile with a flag indicating that the member profile is a spammer member profile (Col. 14, lines 17-27, based on scores assigned to characteristics, determine whether account is a spammer).
Aoki does not explicitly teach using a first, second, and third machine learning model for the method steps; However, Park discloses using a first, second, and third machine learning model for the method steps ([0059], machine learning using various algorithms for detecting an abuser of a network;
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Aoki with the teachings of Park and use machine learning models to detect a spammer profile, in order to study the behavior of abusers and generate models using the analysis of patterns and behaviors discovered and further detect spammers and abusers using the learned models more efficiently.
With respect claim 2, the combination of Aoki and Park discloses the method of claim 1, wherein Aoki discloses the calculating of the first score comprises increasing the first score in response to determining that similarity between an email address associated with the member profile and a name of a member represented by the 
With respect claim 3, the combination of Aoki and Park discloses the method of claim 1, wherein Aoki discloses calculating of the first score comprises increasing the first score in response to determining that geographic location indicated in the member profile is inconsistent with geographic location associated with an Internet. Protocol (IP) address associated with a login session for the member profile in the on-line connection network system (Col. 12, lines 40-67, where a characteristic element of an account potentially belonging to a spammer is determined. Geographical locations are viewed as being a characteristic of an account).
With respect claim 4, the combination of Aoki and Park discloses the method of claim 1, wherein Aoki discloses producing the second score based on respective ranks assigned to connections of the member profile, the respective ranks generated based on affinity between the member profile and a respective connection and a weight that reflects interaction types and intensity between the member profile and a respective connection (Col. 11, lines 40-55 and Col. 12, lines 60-67); and Park discloses learning models ([0059]).
With respect claim 5, the combination of Aoki and Park discloses the method of claim 1, wherein Aoki discloses increasing the second score in response to determining that a certain percentage of connections of the member profile are from a 
With respect claim 6, the combination of Aoki and Park discloses the method of claim 1, wherein Aoki discloses increasing the second score in response to determining that a certain percentage of connections of the member profile originated from invitations issued from the member profile (Col. 11, lines 40-55, Col. 10, lines 33-54, and Col. 12, lines 60-67, where the amount of communications sent by a profile indicates the account may be a spammer account); and Park discloses learning models ([0059]).
With respect claim 7, the combination of Aoki and Park discloses the method of claim 1, wherein Aoki discloses a text classification model configured to recognize whether a message content is indicative of spam (Col. 14, lines 64-67); and Park discloses learning models ([0059]).
With respect claim 8, the combination of Aoki and Park discloses the method of claim 1, wherein Aoki discloses increasing the third score in response to determining that a number of follow actions initiated from the member profile within a certain time period is greater than a threshold value (Col. 10, line 55 to Col. 11, lines 16); and Park discloses learning models ([0059]).
With respect claim 9, the combination of Aoki and Park discloses the method of claim 1, wherein Aoki discloses increasing the third score in response to determining that the member profile includes a link to a web site previously identified as a spammer web site (Col. 12, lines 40-67, where a characteristic element of an account potentially 
With respect claim 10, the combination of Aoki and Park discloses the method of claim 1, wherein Aoki discloses excluding the member profile from a total count of active member profiles in the on-line connection network system based on the presence of the flag indicating that the member profile is a spammer member profile (Col. 2, lines 8-25).
	With respect claims 11-19, the system and non-transitory storage medium of claims 11-19 do not limit or further define over the method of claims 1-10. The limitations of claims 11-19 are essentially similar to the limitations of claims 1-10. Therefore, claims 11-19 are rejected for the same reasons as claims 1-10. Please see rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        February 8, 2021